{¶ 1} The judgment of the court of appeals is reversed on the authority of Preferred Capital, Inc. v. Power Engineering Group, Inc., 112 Ohio St.3d 429, 2007-Ohio-257, 860 N.E.2d 741, and the cause is remanded to the trial court with instructions to enter an order of dismissal for lack of personal jurisdiction.
Moyer, C.J., Pfeifer, O’Connor and O’Donnell, JJ., concur.
Lundberg Stratton and Lanzinger, JJ., dissent.
Cupp, J., not participating.
Roderick Linton, L.L.P., Tamara A. O’Brien, and Jason E. Hickman, for appellee.
Mark S. Shearer, for appellant.